        Case 1:20-cv-01347-MKB-SMG Document 2 Filed 03/12/20 Page 1 of 1 PageID #: 44
AO 440 (Rev. 06/12) Summons in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                              for the
                                                      Eastern District of New York

Sonya Lamonakis, individually and on behalf of all               )
others similarly situated,                                       )
                                                                 )
                                                                 )
                            Plaintiff(s)
                                                                 )
                                                                 )
                                v.                               )      Civil Action No. 1:20-cv-01347
                                                                 )
Blue Diamond Growers,                                            )
                                                                 )
                                                                 )
                           Defendant(s)                          )

                                                 SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address) Blue Diamond Growers
                                           c/o C T Corporation System
                                           818 W 7th St Ste 930
                                           Los Angeles CA 90017-3476




          A lawsuit has been filed against you.

        Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you_
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ._
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff’s attorney,
whose name and address are: Sheehan & Associates, P.C., 505 Northern Blvd Ste 311, Great Neck, NY 11021-
                                       5101, (516) 303-0552




       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint._
You also must file your answer or motion with the court.

                                                                            Douglas C. Palmer
                                                                          CLERK OF COURT


Date: 3/12/2020                                                            /s/Priscilla Bowens
                                                                                     Signature of Clerk or Deputy Clerk
